Oo Oo NID HA BP W NO KS

DO wo NO HNO KH KN DN KN NO RRR me nm pe pt
oOo NDB AW FP W HYPO YF CS OO ON Dn BP WD YH KF CO

 

 

Case 3:21-cr-05116-BHS Document1 Filed 03/17/21 Page 1 of 6

 

Presented to the Court by the foreman of the
Grand Jury in open Court, in the presence
of the Grand Jury and FILED in the USS.
DISTRICT COURT at Seattle, Washington

March 17, 2021
oh P| Clerk
VA

By fa

 

Deputy

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON .

 

 

AT TACOMA
UNITED STATES OF AMERICA, NO. CR21-5116 BHS
Plaintitt INDICTMENT
Vv.
_TABATHA DEAN VESSEY,
Defendant.
The Grand Jury charges that:

COUNTS 1-2
(Wire Fraud)

A. Introduction

1. As discussed herein, TABATHA DEAN VESSEY defrauded the United
States by concealing and failing to disclose the fact that A.P. was deceased and therefore
ineligible for benefits administered by the Social Security Administration (SSA), and
instead stole for her own use more than $38,000 in Social Security retirement benefits
paid to A.P. after her death. By this fraud, TABATHA DEAN VESSEY collected more
than $38,000 in federally funded benefits to which she was not entitled. At all times

INDICTMENT/VESSEY - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo oe NI HD HW FB WO PO

Oo po NM BH HN WN NY NHN NHN KR HR HK HK HP He Ree eS
oOo nN DO UO SP WD YO KF TD CO FH DAH SF WW YP KF O&O

 

 

Case 3:21-cr-05116-BHS Document1 Filed 03/17/21 Page 2 of 6

relevant to this Indictment, TABATHA DEAN VESSEY lived in Hoquiam, Grays
Harbor County, Washington.
B. The Scheme and Artifice to Defraud

2. Beginning in or about April 2013, and continuing until at least May 2016,
in Grays Harbor County, within the Western District of Washington and elsewhere,
TABATHA DEAN VESSEY did knowingly devise and intend to devise a scheme and
artifice to defraud the United States and to obtain money from the United States by
means of material false and fraudulent pretenses, representations, and promises, and
omission of material facts.

3. The essence of the scheme to defraud was that TABATHA DEAN
VESSEY concealed from, and omitted to disclose to, SSA the fact that A.P., a
beneficiary of Social Security retirement benefits at the time of her death, was deceased
and therefore no longer entitled to the SSA benefits. Instead, TABATHA DEAN
VESSEY accessed and used bank accounts in the name of A.P. to transfer and spend the
Social Security benefits that were mistakenly paid to A.P. after her death. As a result of
the fraud, TABATHA DEAN VESSEY collected Social Security benefit payments to
which she was not entitled.

C. Manner and Means of the Scheme and Artifice to Defraud

The manner and means used to accomplish the scheme to defraud included the
following:

4, It was a part of the scheme and artifice to defraud that, at all times relevant
to the indictment, TABATHA DEAN VESSEY was the longtime partner of, and lived
with, J.P. J.P. is the son of A.P. who is now deceased. Before she died, A.P. was a
recipient of Social Security retirement benefits. Those benefits were paid by direct
deposit into a Timberland Bank savings account held jointly by A.P. and her son, J.P.

5. It was a further part of the scheme and artifice to defraud that A.P. died on
March 22, 2013. At that time, A.P.’s entitlement to Social Security benefits ceased and

INDICTMENT/VESSEY - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo ND nN BP WwW HP

ww wp NH NH NHN NY WN WN N YH Ke Re Be ee SE Re SE
Oo ND ODO A BR WH YO KH CO DO FN DN FP W NH K O&O

 

 

Case 3:21-cr-05116-BHS Document1 Filed 03/17/21 Page 3 of 6

the benefit payments should have stopped. However, SSA continued to pay the monthly
benefits by direct deposit into A.P.’s Timberland Bank account.

6. It was a further part of the scheme and artifice to defraud that, following
A.P.’s death, TABATHA DEAN VESSEY caused the deposited Social Security benefits
to be transferred from A.P.’s savings account to a linked Timberland Bank checking
account, also held in the name of A.P. and J.P.

7. It was a further part of the scheme and artifice to defraud that TABATHA
DEAN VESSEY then caused at least 150 Automated Clearing House (“ACH”) Direct
Payment transactions to issue from A.P.’s Timberland Bank checking account to various
companies and entities, including, among others, Verizon Wireless, Reliable Credit,
Comcast Cable, First Savings, Legacy Visa (First National), Capital One, First Premier
Bank (FPB) Credit Card, and Chase Cards. These payments were used to pay phone and
cable bills, credit card bills, auto loans, and other obligations belonging to TABATHA
DEAN VESSEY.

8. It was a further part of the scheme and artifice to defraud that TABATHA
DEAN VESSEY knew that the Social Security benefits had been paid in error and that
the money was the property of the United States. However, TABATHA DEAN
VESSEY knowingly converted the payments to her own use or the use of another.

9. It was a further part of the scheme and artifice to defraud that TABATHA
DEAN VESSEY used a Bank of America credit card account held in A.P.’s name to
make purchases after her death totaling $16,800.

D. Execution of the Scheme and Artifice to Defraud

10. On or about the dates set forth below, within the Western District of
Washington, and elsewhere, TABATHA DEAN VESSEY, having devised the scheme
and artifice to defraud described in Paragraphs 1 through 9, for the purpose of executing

this scheme and artifice, did knowingly transmit and cause to be transmitted the below-

INDICTMENT/VESSEY - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oe NID NH HP WW WH FS

NO NO HHO HB KN WN NY NY NO Re wR Be RP Se S| Se RS
Con CO A BRB OW HNO KF OO PO IN DH NH SFP WD NY KK OC

 

 

Case 3:21-cr-05116-BHS Document1 Filed 03/17/21 Page 4 of 6

listed interstate wire communications, with each transmission constituting a separate

count of this Indictment:

 

Count | Date Amount | Wire

 

ACH payment causing an interstate wire transmission
from Timberland Bank in Washington to Reliable
Credit Inc.in Oregon, to a US Bank account in
Minnesota.

1 04/07/2016 | $453.25

 

ACH payment causing an interstate wire transmission
2 04/07/2016 | $116.00 | from Timberland Bank in Washington to Capital One
Bank in Virginia

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1343 and 2.

COUNT 3
(Theft of Public Funds)

11. The factual allegations contained in paragraphs 1 through 9 are realleged
and incorporated by reference as though fully set forth herein.

12. On or about the date set forth below, in Grays Harbor County, within the
Western District of Washington, and elsewhere, TABATHA DEAN VESSEY willfully
and knowingly embezzled, stole and converted to her own use and the use of another,
money of the United States. Specifically, TABATHA DEAN VESSEY converted to her
own use or the use of another benefits intended for A.P. and paid to A.P. after she was
deceased and no payment was owing, including the following specific payment, which

constitutes a separate count of this Indictment:

 

Count Date Amount Agency

 

3 03/23/2016 $1098.00 Social Security Administration

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 641 and 2.

INDICTMENT/VESSEY - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 oY DA wn BW NO =

NO wp bh HN HD HN HN KN DR RR RR ee
on KN ON BW HO KF CO CO OF NH DAH BP WD NY KF OC

 

 

Case 3:21-cr-05116-BHS Document1 Filed 03/17/21 Page 5 of 6

ASSET FORFEITURE ALLEGATION

The allegations contained in Counts 1 —3 of this Indictment are hereby realleged
and incorporated by reference for the purpose of alleging forfeiture. Upon conviction of
any of the offenses alleged in Counts 1 — 3, the Defendant TABATHA DEAN VESSEY,
shall forfeit to the United States any and all property constituting or traceable to proceeds
of the offense. All such property is forfeitable pursuant to Title 18, United States Code,
Section 981(a)(1)(C), by way of Title 28, United States Code, Section 2461(c), and
includes but is not limited to a sum of money reflecting the proceeds the Defendant
obtained from the offense.

Substitute Assets. If any of the above-described forfeitable property, as a result of

any act or omission of the Defendant,

1. cannot be located upon the exercise of due diligence;
2. has been transferred or sold to, or deposited with a third party;
3, has been placed beyond the jurisdiction of the Court;
4, has been substantially diminished in value; or,

HI

HI

Hl

INDICTMENT/VESSEY - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Case 3:21-cr-05116-BHS Document1 Filed 03/17/21 Page 6 of 6

 

 

 

 

 

 

1 5. has been commingled with other property which cannot be divided without
2 difficulty;
3 || it is the intent of the United States, pursuant to Title 21, United States Code, Section
4 || 853(p), to seek the forfeiture of any other property of the Defendant up to the value of the
5 || above-described forfeitable property.
6
4 DATED: / a
. ATRUEBILL: _> /) 7 [903 |
9 Signature of Foreperson redacted
pursuant to the policy of the Judicial
10 Conference of the United States
uM FOREPERSON
2 Ch
(
13
Aa.
14 || TESSA M. GORMAN
1 Acting United States Attorney
16
17 | ALAR
o VAUGHAN
1&J/Assistant United States Attorney
19
20 \_2Q—
\937 || BENJAMIN T. DIGGS
Assistant United States Attorney
22
23
24
25
26
27
28
INDICTMENT/VESSEY - 6 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
